[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]Ruling Re: Plaintiff's Objection To Request to Revise (#102)
Objection — Request to Revise I:    Overruled, to extent that word "otherwise" shall be deleted.
Objection — Request to Revise II:   Sustained.
Objection — Request to Revise III:  Sustained.
Objection — Request to Revise IV:   Sustained.
Objection — Request to Revise V:    Overruled, to extent that Para. 10 shall set forth numbers or section designations of NFPA standards.
Objection — Request to Revise VI:   Overruled, to extent that words "including but not limited to" shall be deleted.
Objection — Request to Revise VII:  Sustained.
Objection — Request to Revise VIII:Overruled.
Objection — Request to Revise IX:   Sustained.
Mulcahy, J.